Title: John Adams to Thomas Jefferson, 29 Jun. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              London

              June 29. 1786
            
          

          inclosed is a Letter to Mr Lamb
            & another to Mr Randall: if you Approve them please
            to Sign them and send them on, Why those Gentlemen have lingered in Spain I know not. I
            have long expected to hear of their Arrival in Paris. Possibly they wait for orders. if
            so, the inclosed will answer the End.
          The Chev. De Pinto told me on Wednesday that he had orders from his
            Court to inform me, that the Queen had sent a Squadron to cruise in the Mouth of the
            Streights, and had given them Orders to protect all Vessells belonging to the United
            States of America, against the Algerines equally with Vessells of her own Subjects.— —
            —
          With much Affection yours
          
            
              John Adams
            
          
        